Title: David Whitehead to Thomas Jefferson, 11 August 1817
From: Whitehead, David
To: Jefferson, Thomas


            
              Reverand Father
              City of New York.
August 11th 1817.
            
             the 4th Instant i was at my Brothers 20 Miles From this City above Springfield New Jersey & he informed me that Bishop Hobert, in the time of this Last war he went twise to Canida and From the top of his hous thare Can be Segnal maid, to be Seen to Sandy Hook. that When Said B. Came Back he Always Sent a Black man off, On my Return home I had not been home 3 hours my Yongest Son of 10 years Old Brought me this Pamplelit. I Read the Contents. It is the Only one I have Seen it Plainly Discoverd what my Br told me the 4th. I have Lived In this ward about 20 years, Sinc then I have tryed to Discover the  Revinew the Church of Engling Draws yearly of this Ward, which Said Church Seized in Time of the Old Revilution And by Corruption and Bribery, Still Hold Say 2000 Lot Lotts on Lease Some at $160 per year, Some they have Sold to Upwards of $5000 Dollars, & by the Same Chal Chanul of Corruption & Bribery they Same British Emiseries Doth Detain from My Brother and me to the vallue of $1000. Dollars.—
            Sir 16 years ago  I Derected N1 Federil Spye to you I Shold be Glad of a Line from you to know you had Receved it I Expect you In Decline of Life, but I hope kind Heavin Hath Prolonged your Sences & give you Wisdom to, Aid and assist in this verri grait and Important Moment, to the Welfair of our Independanc And to the Glory of the Grait Omnipotant To Hurl Down, Those Monsters that is Feasting on the Spoil of the widow & the Fatherless at Sallerye of $6000 Dollars Per years I Expect you was one well Acquainted with my Grate Unkel A Clark
            
              David Whitehead56–2–2619t. F I. — — d.Grenwich Street No 343
            
          